Citation Nr: 0420631	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  94-46 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a 
cardiovascular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
November 1945.  He has additional unverified service in the 
United States Navy Reserve from September 1949 to September 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The Board notes that the veteran perfected 
his appeal in regard to the issue on appeal in December 1994; 
however, the case was not certified on appeal to the Board 
until February 2004.

The veteran originally requested that he be afforded a Travel 
Board hearing at the time he submitted his substantive appeal 
in December 1994.  No action was taken on his request.  The 
veteran's representative repeated the request for a Travel 
Board hearing in July 1999.  The RO wrote to the veteran in 
July 1999.  The veteran was informed that, unless he withdrew 
his request for a hearing, his name would remain on a list of 
claimants wanting a hearing.  The veteran did not respond to 
the letter.  Nevertheless, the veteran was not scheduled for 
a hearing.

The Board wrote to the veteran in May 2004, citing to the 
July 1999 events.  The veteran was informed that if he did 
not respond to the Board's letter within 30 days, the Board 
would assume that he no longer desired to have a Travel Board 
hearing.  The veteran did not respond to the Board's letter.  
Accordingly, his request for a Travel Board hearing is 
considered to be withdrawn.  38 C.F.R. § 20.704(e) (2003).  

The veteran's representative submitted a motion to advance 
the veteran's case on the docket in April 2004.  The motion 
was granted in May 2004.




FINDINGS OF FACT

1.  The veteran was denied service connection for chest pains 
by way of a rating decision dated in October 1946.  The 
veteran failed to perfect a timely appeal and the decision 
became final.

2.  The veteran attempted to reopen his claim several times.  
The Board denied the veteran's claim of service connection 
for cardiovascular disease in October 1972 and December 1974.

3.  The veteran attempted to reopen his claim in December 
1977.  His claim to reopen was denied by way of a Board 
decision dated in June 1979.  

4.  The evidence associated with the claims file subsequent 
to the June 1979 Board decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of service connection for a 
cardiovascular disorder.


CONCLUSION OF LAW

New and material evidence sufficient to reopen a previously 
denied claim of service connection for a cardiovascular 
disorder has not been received.  38 U.S.C.A. §§ 1110, 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen a claim of entitlement to 
service connection for a cardiovascular disorder.  He 
submitted his current claim for service connection in January 
1994.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  In addition, certain 
chronic diseases, including cardiovascular-renal disease, may 
be presumed to have been incurred during service if the 
disorder becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran originally attempted to establish service 
connection for a heart disorder, characterized as chest pain, 
in August 1946.  His claim was denied in October 1946 and the 
veteran failed to appeal.  He attempted to reopen his claim 
several times, and the claim of cardiovascular disease was 
denied by Board decisions dated in October 1972 and December 
1974.  Prior to the current claim, the veteran's latest 
attempt to reopen was submitted in December 1977.  The RO 
determined that no new and material evidence had been 
submitted and denied his claim in December 1977.  The veteran 
appealed that denial to the Board.  The Board denied the 
veteran's claim to reopen in June 1979.  The decision is 
final.  See 38 C.F.R. §§ 20.1100, 20.1104 (2003).  As a 
result, service connection for a cardiovascular disorder may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001); see also Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384; 
see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  As the veteran filed his application to reopen prior 
to this date, the earlier version of the law remains 
applicable in this case.)  

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra; cf. Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed on 
or after August 29, 2001).  In determining whether evidence 
is new and material, the "credibility of the evidence is to 
be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The veteran served on active duty from January 1943 to 
November 1945.  He sought to establish service connection for 
a heart disorder, characterized as chest pain, in August 
1946.  His claim was denied in October 1946 based on a 
finding of no heart pathology at the time of an August 1946 
VA examination.  He did not appeal the denial and the 
decision became final.

The veteran made several attempts to reopen his claim by 
submitting additional evidence.  The last final denial was by 
the Board in June 1979.  The Board found that the decisions 
of the Board in October 1972 and December 1974 denied the 
veteran's claim for service connection for an organic 
cardiovascular disease and were supported by the evidence.  
The Board further found that evidence submitted in support of 
reopening the claim was essentially cumulative in nature and 
did not establish that there was a preexisting heart 
condition that was aggravated by service, or that an organic 
heart disease was present in service or became manifest to a 
compensable degree within the first year after service.

Evidence of record at the time of the June 1979 Board 
decision consisted of the veteran's service medical records 
(SMRs), report from H. D. Garrett, M.D., dated in March 1950, 
report from E. E. Rheinheimer, M.D., dated in June 1950, 
hospital summary from William Beaumont General Hospital, 
dated in September 1970, statement from M. C. Davidson, M.D., 
dated in February 1973, Providence Hospital records for the 
period from April 1973 to September 1973, VA examination 
reports dated in August 1946, April 1972, December 1973 and 
January 1974, VA treatment records for the period from 
December 1972 to August 1975, statement from R.A.D. Morton, 
M.D., dated in August 1975, statements from M. H. Simpson, 
M.D., dated in July 1974 and March 1977, statements, reports 
and records from C. K. Blesius, M.D., for the period from 
April 1973 to December 1977, VA hospital summary, dated in 
August 1978, lay statements from service comrades, family and 
friends, dated from 1972 to 1979, numerous lay statements 
from the veteran, and a Travel Board hearing transcript, 
dated in February 1979.

As noted above, the veteran served on active duty from 
January 1943 to November 1945.  The veteran's SMRs show that 
his entrance physical examination in January 1943 was 
negative for any cardiovascular related complaints or 
findings.  The veteran was hospitalized at Harmon General 
Hospital from September 1943 to January 1994.  His primary 
symptom at the time of admission was pain on the left side of 
his chest.  An admitting entry, dated September 5, 1943, 
noted that the veteran gave a history of 1-1/2 years of pain in 
the left lower chest with dyspnea in association with pain 
for the past three months.  On that night it was severe and 
the veteran was observed holding his side.  Diagnosis at the 
time was undetermined - the veteran was to be admitted.

An initial summary recorded a similar history of 1-1/2 years of 
dull, aching pain in the precordium.  Since then it was off 
and on, worse in the past three months, but never sharp; it 
was nonradiating.  There had been dyspnea on exertion the 
past three months.  The working diagnosis/impression was 
pleurodynia or adhesive pericarditis.  A physical examination 
report noted the presence of a soft systolic murmur in the 
aortic area.  

A more detailed entry, dated September 6, 1943, reported that 
the veteran said he had a dull, nonradiating aching pain in 
the precordium 1-1/2 years earlier.  It lasted 3-4 days and 
gradually disappeared.  Several weeks later he had the same 
pain that again disappeared over 3-4 days.  For the next nine 
months he experienced the same pain every 2-3 weeks.  Then 
for about six months he only had very mild attacks.  For the 
last three months he had had aching in the precordium almost 
every day.  

An entry dated in January 1944 shows that the veteran had an 
abnormal electrocardiogram (EKG).  He was cleared for duty 
but was to be examined and given an EKG once a month.  It was 
noted that the veteran should not leave the station 
(hospital) as a duty station.  The entry went on to review 
the veteran's period of evaluation.  The 1-1/2 year history of 
chest pain was recounted.  The veteran's physical examination 
was noted to vary from no findings to finding a soft systolic 
murmur at the apex.  The only other finding was two peculiar 
EKGs in September 1943.  After then, all looked normal until 
another EKG in January 1944 that resembled the ones from 
September 1943.  The statement that the veteran should not be 
sent away from the hospital was repeated.  

A Form 52 shows that the final diagnosis was adhesive 
pericarditis, cause undetermined, existed prior to induction 
(EPTI).  The same findings were recorded on a Clinical 
Record, Brief, dated January 19, 1944, which indicates that 
the veteran was discharged to duty.

The veteran was transferred away from the hospital.  In fact, 
he was transferred to the European Theater.  The remainder of 
the SMRs contained no further evidence of complaints or 
treatment for complaints of chest pain other than an incident 
in July 1944.  The veteran's cardiovascular system was noted 
to be normal at the time of his separation physical 
examination in November 1945.

The veteran submitted a claim for service connection for 
chest pain in June 1946.  He was afforded a VA examination in 
October 1946.  An EKG at that time was said to be normal.  No 
heart pathology was found on examination.  The veteran's 
claim was denied in October 1946 and he did not appeal.

The veteran attempted to reopen his claim for a heart 
condition in May 1967.  The RO wrote to him in June 1967 and 
advised him to submit evidence to substantiate his claim.  
The veteran did not respond to the RO's letter.  

The veteran again attempted to reopen his claim in March 
1972.  He submitted the September 1970 summary from William 
Beaumont General Hospital.  The chief complaint on admission 
was for a rapid heartbeat.  The final diagnoses were 
paroxysmal atrial fibrillation (PAF) and chronic bronchitis 
and asthma.  No mention was made of the veteran's history of 
chest pain/pericarditis in service.  The veteran also 
submitted lay statements from service comrades who attested 
to his treatment for a heart condition in service.

A VA examination from 1972 noted a history, as related by the 
veteran, of PAF beginning in 1943.  The examiner's impression 
was PAF without evidence of definite organic heart disease.  
He said it was more likely that the veteran's arrhythmia was 
of a benign paroxysmal type.

The veteran was denied service connection for PAF in May 
1972.  He appealed.  The Board issued a decision in October 
1972 that noted that the veteran was evaluated for complaints 
of chest pain after eight months of service.  No organic 
heart disease was found and pericarditis was diagnosed.  The 
Board noted the lack of heart pathology at the 1946 VA 
examination and that there was no evidence of heart problems 
for 24 years after service (until the 1970 hospital summary).  
The Board concluded that there was no etiological 
relationship between auricular fibrillation (same as PAF) and 
pericarditis.  The Board further concluded that there was 
clear and unmistakable evidence that a heart condition 
existed prior to service and the presumption of soundness was 
rebutted.  The Board found that the preexisting heart 
condition was not aggravated by service, and that no organic 
heart disease was incurred or aggravated by service and was 
not manifest to a compensable degree within one year after 
service.  

The veteran submitted additional lay statements in January 
1973 from friends and family members attesting that they knew 
him before service and that he had not had a heart condition 
before service.  

Records from Dr. Davidson were received in January 1973.  
They addressed the veteran's period of hospitalization in 
September 1970.  There was no mention of any connection 
between the veteran's symptoms in 1970 and his military 
service.

A statement from the veteran's attending physician, Dr. 
Blesius, was received in May 1973 providing notice that the 
veteran was hospitalized in April 1973 at Providence 
Hospital.  The veteran was treated for acute atrial 
fibrillation with rapid ventricular response.  

Hospital records from Providence Hospital, from April 1973 to 
September 1973, show that the veteran was hospitalized on 
three occasions for chest pain, shortness of breath and rapid 
heartbeats.  In September 1973 the veteran was noted to have 
a history of palpitations and chest pain in 1944.  There was 
no opinion that linked any of the diagnoses from the 
hospitalizations to any incident of service.  Dr. Blesius was 
the veteran's physician for the first two hospitalizations.

Dr. Blesius submitted a statement in September 1973 
recounting the veteran's history of several medical problems.  
He first treated the veteran in April 1973.  He said the 
veteran had, inter alia, chronic obstructive pulmonary 
disease (COPD) with asthmatic bronchitis and paroxysmal 
atrial tachycardia (PAT) from 1963 and arteriosclerotic heart 
disease (ASHD) from 1973.  Symptoms were listed as rapid 
heart beats, chest pain, shortness of breath and feeling 
faint.  He provided diagnoses of ASHD, COPD, and 
hyperuricemia.

Dr. Blesius wrote a letter in November 1973 wherein he said 
the veteran was undergoing treatment for COPD, resulting in 
occasional PAT episodes.  

A VA aid and attendance examination from December 1973 found 
that the veteran's complaint of PAF was in the past and 
compensated for at the time of the examination.  The same 
examiner provided a detailed report on the veteran's 
cardiology status in December 1973.  He gave a history, as 
related by the veteran, of a similar episode of chest pain 
and rapid heartbeat in the service in 1944-45.  The examiner 
noted several hospitalizations at Providence Hospital.  His 
impression was that, from the past and by history and by 
electrocardiographic evidence, the veteran had atrial 
fibrillation that had needed cardio-conversion.  He said 
there was no evidence of ASHD, and minimum COPD compatible 
with the age of the veteran.

Treatment records for Dr. Blesius for the period from April 
1973 to November 1973 show that the veteran was initially 
noted to be treated by Dr. Davidson from 1963 with the 
several diagnoses as related by Dr. Blesius in September 
1973, to include PAT.  The veteran was given several heart-
related diagnoses to include ASHD as secondary to type 4 
hyperlipoproteinemia on several occasions.  In September 1973 
it was noted that the veteran did not yet have ASHD but the 
danger existed that the veteran's basic condition might lead 
to accelerated atherosclerosis of the coronary arteries.  The 
veteran was noted to have a rapid heart beat on a number of 
occasions, and chest pain.  There was no mention of any prior 
heart-related problems in service.  There was no nexus 
finding between any current symptoms and the veteran's 
military service.

The veteran attempted to reopen his claim in April 1974, 
based on the medical evidence noted above.  His claim was 
denied in May 1974.  The RO determined that there was no new 
and material evidence to grant service connection for ASHD 
with atrial fibrillation.  

The veteran appealed.  The Board issued a decision in 
December 1974 that denied the veteran's claim.  The Board 
found that evidence of record at the time of the 1972 
decision did not indicate the presence of organic heart 
disease during or after service.  It was determined that the 
evidence submitted since the Board's October 1972 decision 
did not show the presence of organic heart disease during 
service or until many years after service.

In the years after the December 1974 decision the veteran 
submitted additional evidence from Dr. Blesius that consisted 
of records from April 1973 to October 1976.  The records 
noted treatment for heart-related conditions but contained no 
statements or findings that linked any current diagnosis to 
any incident of service.  The veteran's several diagnoses 
included ASHD, coronary artery disease (CAD), inferior 
myocardial wall ischemia, PAT, premature ventricular 
contractions, (PVC's), and sinus tachycardia.

VA treatment records for the period from June 1974 August 
1975 and a VA hospital summary from August 1978 failed to 
provide any link between any currently diagnosed heart 
disorder and the veteran's military service.  The veteran was 
noted to give a history of chest pain since 1943 but there 
was no opinion that supported any connection between the 
veteran's treatment in service and any current condition.

The veteran submitted a number of lay statements from service 
comrades attesting to the veteran's health at the time of 
induction and his development of chest pain and shortness of 
breath in service.  

The veteran also submitted several statements and letters to 
his congressional representative.  He denied having any 
preexisting heart problems and questioned why, if he did have 
such heart problems, was he drafted into service.

Records from Dr. Simpson related to treatment provided to the 
veteran over the years for a skin condition involving the 
feet.

The veteran submitted a request to reopen his claim for 
service connection in December 1977.  He submitted a letter 
from Dr. Blesius, also dated in December 1977, in support of 
his claim.  The content of the letter is as follows:

[The veteran] is presently under 
treatment through our office for 
problems associated with chronic 
heart disease.

In 1943 while [the veteran] was in 
the Military Service he was 
hospitalized for chest pains 
secondary to pericarditis.  Review 
of old EKG's reveal changes very 
much resembling those which are 
present now.

It appears that the medical 
condition for which [the veteran] is 
presently under treatment might be 
connected with the pericarditis 
which was first noted while he was 
in the Military Service in 1943 and 
1944.

Considering his special 
circumstances, (medical disability 
for heart disease), as well as his 
medical past history, it is 
recommended that [the veteran] 
should have the benefits of 
assistance from the Veterans 
Administration Service to help him 
defray the costs of his present 
medical care.

The RO denied the veteran's claim in December 1977.  The 
veteran appealed.

The veteran submitted additional lay statements from 
individuals that had previously submitted statements in 
support of the veteran's claim.  The statements either 
related to knowing the veteran prior to service and his not 
having a heart problem, or knowing the veteran in service and 
his being treated for a heart problem in service.  

The veteran testified at a Travel Board hearing in February 
1979.  The veteran testified regarding his evaluation and 
treatment for chest pain in service.  The veteran said that 
he continued to experience the chest pain through service and 
after.  He said he spoke to someone at VA about filing a 
claim in 1950 but was told it was probably too long after 
service.  The veteran further testified about being 
hospitalized several times in the 1970's.  The veteran could 
not recall if he had had a rapid heartbeat in service and 
thought he may have had it.  He said that he experienced a 
rapid heartbeat after service, in approximately 1950.  

The Board denied the veteran's claim in June 1979.  The Board 
found that new and material evidence was not received to 
reopen the veteran's claim for service connection for an 
organic cardiovascular disease.  In particular, the Board 
found that the decisions of the Board in October 1972 and 
December 1974 denied the veteran's claim for service 
connection for cardiovascular disease and were supported by 
the evidence.  Evidence submitted in support of reopening the 
claim was considered essentially cumulative in nature and did 
not establish either that a preexisting heart condition had 
been aggravated by service, or that an organic heart disease 
was present in service or became manifest to a compensable 
degree within the first year after service.  

The Board considered the many medical records added to the 
claims file for the veteran's outpatient treatment and 
several instances of hospitalization.  The Board also 
considered Dr. Blesius letter of December 1977.  In regard to 
the letter, the Board concluded that medical and evidentiary 
support was lacking for Dr. Blesius suggestion that the 
veteran's current medical condition might be connected with 
the pericarditis that was treated in service.  

The veteran attempted to reopen his claim in January 1991.  
In April 1991, the RO informed him of the need to submit new 
and material evidence.  The veteran did not respond to the 
RO's letter and his claim was administratively denied in July 
1991.

The veteran submitted a request to reopen his claim in 
January 1994.  The evidence associated with the claims file 
subsequent to the June 1979 Board decision includes civilian 
personnel records for the veteran for the period from May 
1970 to August 1972, treatment report from Dr. Simpson, dated 
in July 1979, hospital summaries from Sun Tower Hospital from 
December 1979 to December 1988, hospital summaries from 
Providence Hospital from April 1973 to June 1992, insurance 
form completed by Dr. Blesius in February 1977, treatment 
records from Dr. Blesius for the period from April 1981 to 
May 1993, letters from Dr. Blesius dated in July 1991 and 
January 1995, local hearing transcript dated in January 1995, 
letters from A. Gonzalez, M.D., dated in November 1999, April 
2001, and December 2002, VA treatment records for the period 
from August 1978 to April 2003, VA examination reports from 
October 1995 to July 2003, and lay statements from the 
veteran and a friend.

Most of the evidence associated with the claims file since 
the June 1979 Board decision, with the exception of some 
duplicate SMRs and hospital summaries from Providence 
Hospital, are new in that they were not of record previously.  
However, some of the evidence is cumulative of evidence 
previously submitted.  Such evidence will be identified later 
in the decision.

The report from Dr. Simpson is not material as it pertains to 
the veteran's service-connected skin disorder.  The hospital 
summaries from Sun Tower Hospital and Providence Hospital in 
addition to some of them being duplicates of prior evidence 
and thus duplicative, are not material.  They document 
continuing treatment for heart-related conditions; however, 
they provide no evidence that the veteran did not have a 
preexisting disorder, that a preexisting disorder was not 
aggravated during service or that any current disorder is 
related to service.  The letters from Dr. Gonzalez are also 
not material.  The letters state that the veteran has a 
history of chronic atrial fibrillation and arteriosclerotic 
coronary artery disease.  There is no reference to the 
veteran's military service, and no nexus opinion that any 
current disorder is related to service.  

The VA treatment records document ongoing treatment primarily 
for unrelated medical conditions.  In those instances where 
the veteran's cardiac-related symptoms are addressed they are 
noted for current treatment purposes only.  No opinion is 
expressed as to a relationship with military service.  

All but one of the VA examination reports are not material to 
the veteran's current claim.  The examination results pertain 
to the veteran's post-traumatic stress disorder, ear, nose 
and throat problems, or reflect general medical comments that 
note the veteran's current cardiac status without any comment 
on etiology or onset.  The May 1997 VA cardiology examination 
report found no evidence that would be indicative of chronic 
constrictive or restrictive pericarditis.  The examiner added 
that the veteran had a 20-year asymptomatic period between 
his chest pains diagnosed as secondary to pericarditis in 
service and the onset of palpitations secondary to PAT in the 
1960's.  He said there was a lack of evidence of atrial 
enlargement, of chronic constrictive or restrictive 
pericarditis by echocardiogram, or of any relation between 
the veteran's current cardiac symptoms and his chest pain in 
1943. 

The February 1977 insurance form, signed by Dr. Blesius, 
shows that the veteran's then present conditions were chronic 
obstructive-restrictive pulmonary disease with hypoxemia and 
PAT's, arteriosclerotic vascular disease (ASVD) with CAD, 
PVC's and inferior wall sub-endocarditis, type IV 
hyperlipoproteinemia, hyperuricemia with spondylarthritis, 
left varicocele, dermatomycosis-onychomycosis and early 
systolic murmur.  He reported the date of onset of these 
conditions as September 1970, with the date the veteran 
ceased working due to disability as May 1972.  He also noted 
that the date of first visit from the veteran was in April 
1973.  

The form is not material as it does not serve to address any 
of the prior bases for the denial of the veteran's claim.  In 
fact, the insurance form is evidence against the veteran's 
claim in that the date of onset is noted as September 1970, 
approximately 25 years after military service.  Further, none 
of the veteran's cardiac-related diagnoses were related to 
service.

The civilian personnel records were submitted by the veteran 
in July 1999 in support of a claim for entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU).  The records show that the veteran was to be afforded 
a medical examination to determine if his physical condition 
was commensurate with the requirements of his assigned 
position in 1969.  It was noted that the veteran had had 
several operations over the previous several years.  The 
veteran was noted to complain of side pains and dizziness.  
An endorsement on a DA Form 2496, noted that the veteran was 
examined in December 1969 and copy of the examination 
provided to his supervisor.  Another form, BRI 46-48, dated 
in May 1972, noted that the veteran had been found to be 
totally disabled.  The third and final form, a SF-50, noted 
an effective date of total disability as of August 1, 1972.  
The veteran was noted to be totally disabled as a result of 
chronic asthmatic bronchitis and osteoarthritis.  No heart 
disorder was listed.

The veteran had previously claimed that a cardiovascular 
disorder was the reason for his disability retirement.  He 
noted this on several applications he submitted for 
nonservice-connected disability pension benefits.  In any 
event, the civilian personnel records are not material to the 
veteran's claim.  They show no heart-related disability was 
considered as part of the veteran's disability retirement.

The veteran's testimony at his January 1995 hearing is 
cumulative of his prior testimony in 1979.  He testified as 
to his treatment in service, his lack of any type of heart-
related problems prior to service, and his subsequent 
treatment for a number of heart-related disorders after 
service that he believes are related to the treatment he 
received in service.  

The treatment records from Dr. Blesius are not material.  
They document continued treatment for the veteran's several 
heart-related problems; however, they do not address the 
fundamental questions addressed in the prior Board denials.  
The first treatment provided by Dr. Blesius was in April 
1973, approximately 27 years after the veteran's military 
service.  

The July 1991 letter from Dr. Blesius stated the following:

This is in response to a request 
made by [the veteran] to assist him 
in submitting evidence of a heart 
condition, which has been present 
for some time.  I have seen [the 
veteran] through this office since 
May 9, 1975 to the present.  In 
December of 1977, I submitted a 
letter to the Veterans County 
Service Office regarding his heart 
condition (see copy).

As you can see by the previously 
submitted letter, [the veteran] was 
already being treated for a heart 
condition similar to what was noted 
during his time in the service.  His 
present diagnosis is ASCVD with CAD 
by history with 50% lesion of the 
midsection of the right coronary 
artery by history improved, atrial 
fibrillation, PVC's both active as 
well as diffuse myocardial ischemic 
changes over normal coronary 
angiogram as well as associated 
ASCVD nephrosclerosis.  As with 
anything in time, a condition of 
this type worsens with years and 
this, of course is not an exception, 
despite good medical efforts on my 
part.  

Any assistance and consideration you 
could extend to [the veteran] will 
be greatly appreciated.

The letter is not new and material evidence.  It is 
essentially redundant of the December 1977 letter written by 
Dr. Blesius, and even referred to by him in the July 1991 
letter.  In the 1977 letter he said there were changes in 
EKGs that resembled changes in EKGs done in service and that 
the veteran's condition might be connected with his 
pericarditis in service.  The current letter expresses the 
same opinion.  Dr. Blesius refers to the veteran being 
treated for a heart condition similar to what he was treated 
for in service without identifying what condition that would 
be.  The July 1991 letter is basically no different than the 
December 1977 letter, a letter that the June 1979 Board 
decision found lacking in medical and evidentiary support.  
Even presuming the credibility of the July 1991 letter, it 
still is cumulative of evidence previously presented, namely 
the 1977 letter.  

A January 1995 letter from Dr. Blesius is nearly identical to 
the July 1991 letter.  The only difference is in the first 
paragraph of the letter where he refers to having sent a 
previous letter on December 31, 1992.  The paragraph 
addressing any possible connection between the veteran's 
current symptoms and his military service is identical to the 
July 1991 letter.  For the same reasons, the January 1995 
letter is considered to be redundant.

The Board has also considered the veteran's several lay 
statements as well correspondence submitted between himself 
and his congressional representatives.  The statements and 
correspondence contain the same arguments as expressed by the 
veteran throughout his several claims regarding not having a 
heart disorder prior to service, and that any current heart 
disorder is directly related to his treatment for 
pericarditis in service.  The statements and correspondence 
are cumulative of evidence already of record.

The Board notes that the veteran has pursued the reopening of 
his claim for service connection on many occasions since 
1946.  He has submitted a large quantity of evidence in 
support of his claim.  He has been denied on a number of 
occasions, to include three prior Board decisions.  For the 
reasons set out above, the evidence submitted since the June 
1979 Board decision does not tend to prove the veteran's 
claim in a manner not previously demonstrated.  The veteran 
has been informed of the need to submit new and material 
evidence to reopen his claim; however, no new and material 
evidence has been received.  Accordingly, the veteran's 
request to reopen his claim for service connection for a 
cardiovascular disorder is denied.

In deciding the issue discussed above, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106- 475, 114 
Stat. 2096, (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  VA has 
issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  There is no 
outstanding information or evidence needed to substantiate a 
claim in this case.  The veteran has provided the necessary 
information to complete his application for benefits.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran's claim was submitted prior to the enactment of 
the VCAA.  The RO denied the claim to reopen in September 
1994, with notice of the denial provided that same month.  
The rating decision informed the veteran that he had not 
submitted new and material evidence to reopen his claim for 
service connection.  The veteran was issued a statement of 
the case (SOC) in November 1994 that provided the pertinent 
statutory and regulatory provisions regarding what was 
required for new and material evidence and what was required 
to establish service connection.

The RO wrote to the veteran in April 2002.  He was advised 
that a claim for service connection for a heart disorder was 
previously denied and that he needed to submit new and 
material evidence to reopen his claim.  The letter described 
what would constitute new and material evidence.  The veteran 
was advised on what evidence was necessary to substantiate 
his claim.  He was further advised as to what evidence VA 
would obtain and what evidence he should submit.

The veteran signed and submitted a statement to the RO in 
August 2002 wherein he acknowledged that the VCAA required 
the VA to provide notice and assistance in the development of 
his claim.  The statement further indicated that the veteran 
understood the requirements and did not have any additional 
evidence to submit.  The statement did not specifically 
identify the issue involved as the veteran had several issues 
before the RO at that time.

The veteran submitted a VA Form 21-4138 in August 2003 
wherein he transmitted a copy of a letter from Dr. Gonzalez.  
He also stated that he had no further evidence to submit in 
regard to his heart disorder claim.

The veteran also submitted a second signed form, this time 
identifying the issue as his appeal for service connection 
for a heart disorder.  The form again noted the duties 
required by VA under the VCAA and the veteran's understanding 
of those duties.  The statement also noted that the veteran 
understood the requirements and had no additional evidence to 
submit.

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claim.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by the VA or the veteran.

Extensive VA and private medical records have been obtained 
and associated with the claims file.  The veteran has been 
afforded multiple VA examinations.  He has submitted a number 
of lay statements and testified at a hearing.  His claim has 
remained on appeal at the RO for nearly 10 years, providing 
him multiple opportunities to supplement his contentions and 
to submit supporting evidence.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2003).


ORDER

The application to reopen a claim of service connection for a 
cardiovascular disorder is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



